Citation Nr: 1639014	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-48 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyositis of the lumbosacral paravertebral muscles (lumbar spine disability).  

2.  Entitlement to a rating in excess of 10 percent for scar of the left arm. 

3.  Entitlement to a compensable rating for residuals of fracture of the right middle finger. 

4.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder previously claimed as nervous disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected lumbar spine, left arm scar, and residuals of fracture of the right middle finger. 


6.  Entitlement to service connection for degenerative joint disease of the bilateral hips to include as secondary to service-connected lumbar spine disability. 

7.  Entitlement to service connection for radiculopathy of the right leg to include as secondary to service-connected lumbar spine disability. 

8.  Entitlement to service connection for erectile dysfunction. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In this decision, the RO, in part, reopened a previously denied claim for nervous disorder, but denied service connection for depression, to include anxiety disorder, on the merits.  Regardless of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection for an acquired psychiatric disorder, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board characterized the claim as captioned above. 

In a November 2010 statement of the case, the RO addressed service connection for depression to include anxiety disorder on a direct and presumptive basis but deferred consideration of service connection for depression and anxiety as secondary to service-connected physical disabilities.  The RO issued a separate decision and statement of the case for this theory of entitlement in January 2012 and September 2014 respectively.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004).    
 
In November 2010, the RO granted a rating of 40 percent for the lumbar spine disability, effective October 3, 2008 and granted a 10 percent rating for scar of the left arm, effective May 12, 2009.  As these are not the highest possible ratings for the disabilities, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service connected fibromyositis of the lumbosacral paravertebral muscles with X-ray indications of degenerative disc disease manifests with limitation of flexion less than 30 degrees (without ankylosis) with moderate to severe low back pain, flare-up episodes, and radiating pain to the lower extremities that limited standing, walking, and sitting for extended time and the use of a back brace and Lofstrand crutches for ambulation; there is no evidence of associated neurological complications. 

2.  The Veteran's left arm scar manifests as an 8.0 by 0.5 centimeter linear scar that is superficial, stable, and painful but is not adherent to the underlying tissue with no induration, hypo- or hyper-pigmentation, or limitation of arm function.  

3.  The Veteran's residuals of a fracture of the distal tip of the right middle finger manifests with limitation of motion of less than 2.5 centimeters to the crease of the palm with slight reduction in grip strength. 

4.  In January 1974, the RO denied service connection for a nervous disorder; the Veteran expressed timely disagreement, but withdrew an appeal on the record at an RO hearing in October 1974 and did not submit new and material evidence or reestablish a notice of disagreement within one year. 

5.  Evidence received since January 1974 is new and material to one element of service connection not demonstrated in the previous final decision. 

6.  The Veteran's acquired psychiatric disorder, best diagnosed as major depression, is aggravated beyond the normal progression by his service-connected lumbar spine disability. 

7.  The Veteran's degenerative joint disease of the bilateral hips first manifested greater than one year after active duty and is not caused or aggravated by any aspect of service including service-connected lumbar spine disability. 

8.  The Veteran's right leg radiculopathy is a component manifestation of service-connected lumbar spine disability with no competent evidence of neurological deficits of the right lower extremity. 

9.  There is no competent and credible evidence of a disability of erectile dysfunction.  
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for fibromyositis of the lumbosacral paravertebral muscles with overlapping degenerative disc disease of the lumbar spine are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1,4 3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237, 5242 (2015).  

2.  The criteria for a rating in excess of 10 percent for left arm scar are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804-05 (2015).  

3.  The criteria for a compensable rating for residuals of a fracture of the distal tip of the right middle finger are not met at any time during the period of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5229 (2015).  

4.  A January 1974 rating decision that denied service connection for nervous disorder is final.  38 U.S.C. § 4005 (1970); § 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.160 (1974); 38 C.F.R. § 20.302 (2015).  

5.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for major depression on a secondary basis are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

7.  The criteria for service connection for bilateral degenerative joint disease of the hips are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

8.  The criteria for service connection for radiculopathy of the right leg are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.14 (2015).

9.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided timely notices in June 2009, September 2009, and August 2011 that met the requirements.  The notices included all criteria for service connection on a direct and secondary basis, the requirement for new and material evidence for a previously denied claim, and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through January 2012, identified or submitted records of private medical care and opinions, and the report of VA examinations in June 2009 and September 2011 with an addendum in January 2012.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Increased Rating Claims

The Veteran served as a U.S. Air Force aircraft mechanic.  He contended in a May 2009 claim and June 2009 statement that his service-connected lumbar spine disability, left arm scar, and residuals of fracture of the right middle finger are more severe than are contemplated in the current ratings.  He further contended that his lumbar spine disability caused falls and precluded gainful employment. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine Disability

Fibromyositis of the lumbosacral spine is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021. 

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2015). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this case, the VA and private medical records do not contain evidence of incapacitating episodes as defined in the regulation.  

Service treatment records show that the Veteran sought treatment on two occasions for low back pain after heavy lifting.   Clinicians diagnosed muscle strain and prescribed an exercise regimen.  A chronic back disorder was not reported by the Veteran or noted by the examiner during a January 1973 discharge physical examination.  In December 1973, a VA physician noted the Veteran's report of occasional back pain, but a clinical examination was negative.  An X-ray of the lumbar spine obtained in November 1974 was also negative.  In an October 1974 RO hearing, the Veteran submitted a medical certificate from a private physician who diagnosed low back strain and prescribed muscle relaxant medication.  In October 1975, a VA examiner noted no evidence of muscular or skeletal disease.  

In December 1975, a VA examiner noted mild to moderate back spasms.  Range of motion was 80 degrees flexion, 15 degrees extension, and 35 degrees right and left lateral flexion.  X-rays of the lumbar spine were negative.  The physician diagnosed mild chronic fibromyositis of the lumbosacral paravertebral muscles.            

In August 1975, the Board granted service connection for mild chronic fibromyositis of the lumbosacral paravertebral muscles.  

The Veteran underwent additional VA examinations in April 2000, December 2003, July 2005, and January 2006.  Examiners noted progressive symptoms, and imaging studies in May 2004 showed the onset of mild multilevel degenerative disc disease.  However, the January 2006 examiner found that the degenerative disc disease was not etiologically related to the fibromyositis.  In January 2007, the Board granted a 20 percent rating under the General Formula based on the most restricted limitation of forward flexion at 40 degrees and a combined range of motion of the thoracolumbar spine less than 120 degrees.  

VA primary care records contain a report of a lumbar spine X-ray in June 2007 that showed mild spondylosis and mild periarticular sclerosis at the facet joints.  In October 2007, the Veteran reported radiating pain to the right leg. In November 2007, a clinician noted the Veteran's report of a fall at work that aggravated his low back pain.  In June 2008, the primary care physician noted that a private neurological study of the lower extremities was normal.  In October 2008, the primary care physician noted that a magnetic resonance image obtained by a private care provider also showed degenerative joint disease of the lumbar spine and that there was an unquantified but decreased range of motion but no clinical indications of radiculopathy.  In April 2009, the primary care physician noted a positive clinical test for lumbar pain radiating to the lower extremities and decreased range of motion.     

The RO received the Veteran's current claim for an increased rating in May 2009. 

In a June 2009 memorandum, a private certified independent medical examiner noted that he had reviewed the Veteran's VA medical file and performed an examination.  Range of motion was 10 degrees in all directions.  He referred to a computed tomography scan that showed bulging or herniated discs at several locations and pain radiating to the right leg. 

In June 2009, a VA physician noted a review of the claims file and the Veteran's report of worsening moderate, stabbing, low back pain eight to ten hours per day with weekly pain flare-ups lasting several hours, aggravated by heavy lifting and prolonged standing, and alleviated by oral medication.  The Veteran reported that the flare-up pain did not additionally limit function.  The Veteran reported that he could walk for 20 minutes and was not unsteady but did use forearm crutches.  He reported that he previously worked as a supervisor in a computer company but was terminated because of a personnel reduction.  On examination, measured active range of motion was zero to 30 degrees flexion, zero to 10 degrees extension, zero to 10 degrees right and left lateral flexion and rotation, all with pain during all or most of the range.  The combined range of motion was 80 degrees.  Passive range of motion was not measured.  The Veteran was unable to perform repetitions due to "exquisite" pain.  The physician observed tenderness, guarding, and muscle spasms in the lumbosacral area.  The physician noted no abnormal posture but did observe an abnormal gait caused by bilateral hip disorders.  The Veteran denied any erectile dysfunction, and the physician noted no lower extremity neurological complications or bowel or bladder dysfunction.  The Veteran reported that he had been in a hospital recently but did not report the reason, diagnosis, or length of treatment.  The physician noted that the excruciating back pain episodes limited standing, sitting, and ambulation such that the Veteran was unable to perform in any kind of job.  

In November 2009, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective October 3, 2008.  In September 2009, the Veteran submitted a formal claim for a TDIU and a statement in which he noted that he was dismissed by his employer because he had missed 75 days of work as a supervisor in a computer business and became too disabled to work in April 2009 because of all service-connected disabilities.  

In a January 2010 notice of disagreement, the Veteran challenged the accuracy of the June 2009 range of motion measurements because the examiner did not use an instrument and because he was unable to bend forward to any degree because of severe pain.  The same month, the private independent medical examiner provided an addendum to his June 2009 memorandum, noting that his measurements were exact using a goniometer and that the disability was at least 20 percent incapacitating.  

VA primary care records from January 2010 to January 2012 contain repeat notations by the primary care physician that the functional level of the Veteran's chronic low back pain remained stable with the continued use of prescription medication for pain.  The Veteran was issued a back brace in May 2010.  There is no lay or medical evidence that the lumbar spine disability worsened since the last examination.  

In a private July 2011 assessment, a private psychologist noted the Veteran's report that he could drive a car and sit for up to one hour but that acute flare-up back pain caused absences from his last place of employment.  

The Board finds that a rating in excess of 40 percent for fibromyositis of the lumbosacral paravertebral muscles, now aggravated by degenerative disc disease, is not warranted at any time during the period of the appeal.  Although service connection was granted only for fibromyositis, the functional loss from degenerative disc disease could not be separated by examiners.  When it is not possible to separate the effects of a service-connected and nonservice-connected condition, the doctrine of reasonable doubt provided in 38 C.F.R. § 3.102 requires resolution of the claim in favor of the Veteran.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran is competent and credible to report on his constant, moderate to severe low back pain with severe flare-up episodes and radiating pain to the lower extremities because his reports have been accepted by VA and private clinicians and examiners and because the reports are consistent with clinically observed limitation of motion.  

Notwithstanding the Veteran's report that he can bend to sit and drive an automobile for up to an hour, the weight of private and VA examination reports show that the Veteran has motion in all directions but limited to less than 30 degrees.  The range of motion passive motion was not measured.  However, it is reasonable that any examiner-assisted motion would be greater and not favorable to the Veteran.  None of the medical reports indicate unfavorable ankylosis to warrant a higher schedular rating.  The General Formula also contemplates pain caused by spinal deficits, whether or not it radiates.  Therefore, the Veteran's radiating pain is considered in the 40 percent rating.  Clinical and electrodynamic testing occasionally confirmed the radiation of pain.  However, there is no clinical or test indications of neurological deficits or complications of the lower extremity nerve system such as weakness, loss of sensation, loss of reflex or muscle control, or bowel or bladder dysfunction.  Consideration of an extra-schedular rating, a TIDU, and service connection for radiculopathy of the right leg and erectile dysfunction are addressed below. 

Left Arm Scar

Diagnostic Codes for linear scars other than on the head, face, or neck provide compensable ratings for scars that are deep or cause limited motion if the scar exceeds 39 square centimeters.  A 10 percent rating is warranted for a single linear scar that is unstable or painful on examination or limits motion.  38 C.F.R. § 4.118, Diagnostic Codes 7804-7805 (2015).  

Service treatment records show that the Veteran fell into a glass window in October 1970 and sustained a puncture wound on the left forearm that involved the brachial artery.  The artery and wound were sutured and closed with a return of a strong brachial pulse.  In a January 1973 discharge examination, a physician noted a four inch scar on the left arm with no complications.  In December 1973, a VA physician noted a one-half by one and three quarters inch irregular scar of the left arm that was not tender with no limitation of motion of the elbow and no muscle atrophy.  In January 1974, the RO granted service connection and a noncompensable rating.  The Veteran initiated a timely appeal of the rating. 

In October 1975, a VA physician noted the Veteran's report of weakness and intermittent pain in the left upper extremity.  The physician noted that the left arm scar was a curved 8.0 centimeter long surgical scar at the low medial arm extending to the elbow and was asymptomatic with good circulation and no sensory or muscular deficits or atrophy.   In August 1975, the Board denied a compensable rating for the scar. 

The RO received the Veteran's current claim for a compensable rating in May 2009. 

In June 2009, a VA physician noted a review of the claims file and the Veteran's report of itching at the site of the left arm scar but without pain.  The physician noted that the scar measured 8.0 by 0.5 centimeters and was superficial, stable, and not adherent to the underlying tissue with no induration, hypo- or hyper-pigmentation, or limitation of arm function.  

The same month, a private certified independent medical examiner examined the Veteran and noted a large scar on the left arm that caused the Veteran intense pain and itching.  There was no mention of a functional limitation. 

In November 2009, the RO denied an increased rating for the left arm scar.  In a January 2010 notice of disagreement, the Veteran reported severe scar pain, limitation of motion, and the need to wear a long sleeved shirt to hide the ugly scar.  

In November 2010, the RO granted a 10 percent rating, effective May 19, 2009, for the left arm scar that is painful based on the notation by the private medical examiner and the Veteran's statement.  

VA outpatient treatment records through January 2012 are entirely silent for any symptoms or treatment for the left arm scar.  There is no additional lay evidence that the scar has become more severe or imposed any functional limitations. 

The Board finds that a rating in excess of 10 percent for painful scar of the left arm is not warranted at any time during the period of the appeal.  Competent lay and medical evidence showed that the scar measured 8.0 by 0.5 centimeters and was superficial, stable, and painful but was and not adherent to the underlying tissue with no induration, hypo- or hyper-pigmentation, or limitation of arm function.  Higher schedular ratings are not available because the scar is not deep, involves an area of at least 39 square centimeters, or limits function of the arm.  Consideration of an extra-schedular rating and referral for a TIDU is addressed below. 

Right Middle Finger

Limitation of motion of the middle or long finger warrants a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  There is no higher schedular rating.  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  Amputation of the middle finger of the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint, or proximal thereto, is assigned a 10 percent rating.  Amputation of the middle finger of the major or minor hand, with metacarpal resection (more than one-half the bone lost) is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  Therefore, an increased rating would be available where the Veteran's disability more nearly approximated the criteria for amputation of the middle finger of the minor hand as described.  In this case, the Veteran's disability involved a fracture of the distal tip of the finger, not the proximal interphalangeal joint.  
 
Service treatment records show that the Veteran sustained a crushing injury to his right third finger in August 1972.  An X-rays showed a transverse fracture through the proximal aspect of the distal phalanx with no significant displacement.  Clinicians provided a splint and excused the Veteran from manual work for three weeks.  In follow-ups in September and October 1972, clinicians noted satisfactory healing and regrowth of the finger nail.  In a January 1973 discharge physical examination, a military physician noted that the site of the fracture was tender and caused the Veteran difficulty writing.  

In December 1973, a VA physician noted the history of the fracture to the tip of the right middle finger.  On examination, the physician noted only a fine groove along the nail with no functional limitations.   In January 1974, the RO denied service connection for residuals of a fracture of the right middle finger because no abnormalities were observed during the December 1973 examination.  In a May 1974 notice of disagreement with the rating, the Veteran noted that he was having problems on his job because of the right finger.  In an October 1974 RO hearing, the Veteran testified that he had lost strength in the right hand and could not lift anything heavier than 25 or 30 pounds.  In December 1974, a VA orthopedic physician examined the finger, noting a slightly deformed distal joint but a full range of painless motion.   An X-ray showed no residual evidence of a fracture.  In December 1974, the RO granted service connection for residuals of a fracture of the right middle finger and assigned a noncompensable rating because no residual dysfunction was observed on examinations.  In August 1975, the Board denied a compensable rating for the right finger.  

VA outpatient treatment records from 1997 through 2009 are silent for any symptoms or limitations of the right middle finger, although the Veteran sought treatment in September 2005 for pain and locking of a left finger, identified as either the middle or index finger.  The symptoms resolved after a local steroid injection. 

The RO received the Veteran's claim for a compensable rating for residuals of a fracture to the tip of the right middle finger, noting that he was constantly dropping objects and hiding it from view.  

In June 2009, a VA physician noted a review of the claims file and the Veteran's report of constant moderate right finger pain.  He reported that he recently lost his job because of a personnel reduction.  On examination the physician noted a normal range of motion but pain on motion of each component joint of the right middle finger in the last 10-30 degrees of motion.  There was a gap of 0.5 centimeters between the tip of the middle finger and the proximal transverse creased of the palm but no gap between the thumb and opposing middle finger. The physician noted proper strength for pulling, pushing, and expression.  The Veteran could repeatedly open and close the right hand without resistance but with pain but no weakness or fatigue.  X-rays showed mild degenerative joint disease and nonspecific widening of the distal tuft of the distal phalanx of the right fourth or ring finger.  The physician diagnosed residuals of a right ring finger fracture.  

In a June 2009 letter, a private physician noted that the Veteran's right middle finger was ankylosed causing deficits in grip and grasp.  In a September 2009 statement, the Veteran noted that he was dismissed from his job because of excessive absences, in part because of his right middle finger disability.  

In November 2009, the RO considered the private physician's letter and the results of the VA examination and denied a compensable rating for the right middle finger, placing greater probative weight on the observations and measurements by the VA physician.  The RO incorrectly cited Diagnostic Code 5227 pertaining to the ring or little finger as an appropriate analogous diagnostic code. 

In a January 2010 notice of disagreement, the Veteran noted that he could not hold a cup or any object with a handle because of his finger and that the pain was so severe that it affected function of his right arm.  He also challenged the adequacy of the examination because the VA physician did not use a measuring instrument.   In an August 2010 statement, the Veteran also noted that the finger dysfunction interfered with activities of daily living.  In an August 2011 letter, the Veteran's representative called attention to the incorrect rating criteria for the ring or little finger which was applied by the RO to the right middle finger. 

VA outpatient treatment records through February 2012 are entirely silent for any symptoms or treatment for the right middle finger including any reports to primary care clinicians of difficulty with right hand or arm pain or grasping objects.  However, the Veteran was treated on several occasions for right wrist pain, diagnosed as tenosynovitis, starting in August 2011.  In October 2011, a clinician assessing the right wrist noted that the Veteran was able to assist his spouse with washing screens and that he liked to make crafts with seeds.  A therapist measured the right hand grip strength as 35 pounds, right tip pinch as 6 pounds, right lateral pinch as 14 pounds, and right palmar tripod pinch strength as 12 pounds, but all with pain.  There is no additional lay evidence that the residuals of the right middle finger distal joint fracture had become more severe or imposed any functional limitations. 

The Board finds that a compensable rating for residuals of a right middle finger distal joint fracture is not warranted at any time during the period of the appeal.  The Veteran is competent to report on his observed symptoms such as hand and arm pain and difficulty grasping objects.  However, the Board places less probative weight on these reports and on the single sentence notation by his private physician reporting ankylosis of the finger and poor grip strength because they are greatly inconsistent with the detailed evaluation by a VA physician in 2009 who noted a near normal range of motion with full extension but with pain only in the last 10-30 degrees of motion.  

The Board places much greater probative weight on the results of this VA examination whether or not the gap measurements were noted using a precision measuring instrument.  The noted gap of finger to palm crease of 0.5 centimeters is significantly less than a gap of 2.5 centimeters necessary for a compensable rating under the applicable correct criteria of Diagnostic Code 5229.  Moreover, more recent VA outpatient treatment records show that the Veteran has significant grip strength and that any abnormalities are associated with joints of the wrist and hand unrelated to residuals of a fracture of the distal joint of the middle finger.  

Consideration of an extra-schedular rating and referral for a TIDU is addressed below.

Extra-schedular Ratings and TDIU

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected lumbar spine disability, left arm scar, and residuals of a right middle finger fracture each or in combination result in a unique disability that is not addressed by the rating criteria.  

Specifically, the disability picture is addressed and compensated within the framework of the established schedular standards.  The standards address functional capacity of the thoracolumbar spine, left arm scar, and right hand including under conditions of pain, tenderness, radiating pain, and loss of function.  Thus, there is no basis for referral of the case for consideration of an extra-schedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  However, in this case, the Veteran reported that he can bend to sit and drive an automobile for up to an hour which requires grip on a steering wheel, use of the left arm, and cognition not impaired by medication for pain.  The Veteran also reported the ability to perform fine craft work and assist in chores such as washing screens.  There is no additional combined lumbosacral spine, left arm scar, or right middle finger dysfunction that has not been attributed to each specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple 
conditions.

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unemployability

 Consideration of a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran contended in his November 2011 claim that all his service-connected disabilities combined to prevent him from substantially gainful employment.  The Veteran has a formal pending claim for a TDIU which is addressed in the remand section below. 

III.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system are among those diseases for which the presumption and continuity of symptoms are available.  Depressive and anxiety disorders are not psychoses as defined in 38 C.F.R. § 3.384 (2015) and are not considered a chronic disabilities for this purpose. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Acquired Psychiatric Disorder

The RO received the Veteran's claim for service connection for a nervous disorder in November 1973.  The Veteran reported that the disorder first manifested in 1972.  However, service treatment records including a January 1973 discharge physical examination are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.  In a December 1973 examination, a VA physician also noted no history or current symptoms of a psychiatric disorder.  

In January 1974, the RO denied service connection, noting that a nervous disorder was not shown in the service or post-service treatment or examination records.  The Veteran expressed timely disagreement, but he withdrew his appeal on the record during an October 1974 RO hearing and did not submit new evidence or reestablish a timely notice of disagreement within one year.   Therefore, the January 1974 RO decision is final.  38 U.S.C. § 4005 (1970); § 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.160 (1974); 38 C.F.R. § 20.302 (2015).  

The RO received the Veteran's request to reopen the claim in June 2009.  The Veteran contended that he applied for compensation for a nervous disorder within one year of discharge from service but had to withdraw the claim in order to perform his job.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the language of 38 C.F.R. § 3.156(a) creates a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Since January 1974, the RO received the following evidence: a June 2009 letter from a certified independent medical examiner describing multiple current mental health symptoms; three lay statements dated in September 2009 also describing their observations of mental health symptoms, and VA outpatient treatment records that included a May 2009 VA psychiatrist's diagnosis of depression. 

In November 2009, the RO reopened a claim for service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety disorder, but denied service connection on the merits.  The Board concurs that new and material evidence has been received because the evidence shows the onset of a diagnosed mental health disorder, the element of service connection not demonstrated in the previous final decision.  To this extent only, the Board reopens the claim for service connection for an acquired psychiatric disorder and will adjudicate the claim on the merits.

In June 2009, the private medical examiner noted that the Veteran's lumbar spine, right middle finger, left arm scar, and bilateral hip disorders had become more severe and created emotional instability with symptoms that included depressed mood, flat affect auditory hallucination, crying spells, hyperactivity, anxiety, insomnia, hopelessness, and worthlessness.  In a January 2010 addendum, the examiner noted that depression would hinder the Veteran from finding a good job. 

In statements dated in September 2009, the Veteran's mother, mother-in-law, and spouse noted that they observed the Veteran return from military service in 1973 with depression, lack of anger control, loss of interest, and alienation from friends.  They noted that the Veteran sought VA treatment in November 1973 and was told by VA clinicians that he had a nervous disorder but was advised not to pursue a disability claim because it would hurt his job and education opportunities.  They noted that he stopped working because of the mental health symptoms. 

VA outpatient treatment records from 1997 to 2009 are silent for any mental health symptoms including several primary care screenings for depression and posttraumatic stress disorder (PTSD).  The Veteran reported to clinicians that he earned a bachelor's degree and worked in several occupations including as a supervisor in a computer business until April 2009.  The Veteran reported that he either stopped work because of his disabilities or because the business closed.  

In May 2009, a primary care physician referred the Veteran for a VA mental health assessment because of chronic pain and physical limitations.  A psychiatrist noted the Veteran's reports of poor motivation, irritability, bad humor, and frustration and that his employer recently closed the business leaving him unemployed.  The psychiatrist noted that chronic low back pain with radiculopathy was also interfering with performance at work and exacerbated the depression and anxiety.  The psychiatrist diagnosed depression, not otherwise specified.  In follow-up treatment encounters in October 2009; February, April and July 2010; and March, July, and October 2011, the psychiatrist and a social worker noted similar and continued symptoms, additional stressors involving family matters, and repeatedly diagnosed episodes of depression exacerbated by chronic pain and physical limitations. 

In July 2011, a private psychologist noted that he reviewed the claims file including service records available to him and performed a psychological examination.  The psychologist noted the Veteran's injuries and back strain during service and that he experienced stress, insomnia, and thoughts of suicide from back pain and working on aircraft at a base in Maine.  The psychologist noted the reports of the medical examiner and lay statements described above and observed similar symptoms.  The psychologist diagnosed depression disorder due to back pain that existed since 1973 and was progressive because of back pain.  

In September 2011, a VA psychiatrist noted a review of the claims file and examined the Veteran.  The Veteran reported that he sustained the left arm laceration in a fight but did not report experiencing any mental health symptoms in service or seeking care immediately after service.  He reported that he did not have many friends, especially while earning a bachelor's degree and generally had good marital and family relationships.  He mentioned previous suicide attempts without the specific time and circumstances.   He reported that his daily sad mood, anger episodes, insomnia, and lack of interest and appetite manifested when he lost his job due to closure of the business.  The psychiatrist diagnosed major depressive disorder and found that its onset was in April 2009 when the Veteran lost his job.  The psychiatrist noted that the Veteran had been able to sustain his job prior to 2009 in spite of his service-connected lumbar spine fibromyositis.  In a January 2012 addendum, the psychiatrist found that the major depression was not caused by active service but rather was secondary to job related stressors and unemployment.  The psychiatrist again found that the depression was not caused by the lumbar spine disability because the Veteran was able to work successfully prior to losing his job in spite of the disability.  

In a December 2011 addendum to his examination report, the private psychologist called attention to the May 2009 VA outpatient mental health record in which the VA psychiatrist diagnosed depression exacerbated by chronic pain and the September 2011 VA psychiatrist's citation to it. 

The Board finds that service connection for an acquired psychiatric disorder, best diagnosed as major depression is warranted secondary to the service-connected lumbar spine disability. 

Regarding service connection on a direct or presumptive basis, the Board acknowledges the reports in lay statements and the comments by the private psychologist referring to the Veteran's onset of symptoms in service, VA treatment in November 1973, and VA advice not to pursue a claim or treatment at that time.  Although the Veteran and his family are competent to report on their observations of his symptoms, the Board places very low probative weight on the observations because they are inconsistent with the service records and VA examinations in 1973 and 1974 where the Veteran denied any mental health symptoms.  None were noted by the examiners who were evaluating the Veteran's pending claim.  The Board also places greater probative weight on the Veteran's reports to the VA clinicians in 2009 and the VA psychiatrist in 2011 who determined that the onset of the mental health disorder occurred at the time of his loss of job in 2009.  

However, the weight of competent lay and medical evidence is that the Veteran's major depression is at least aggravated by chronic pain and physical limitations including service-connected lumbar spine disability.  The VA psychiatrist found that the major depression was secondary to job related stressors and unemployment and that the Veteran had been able to work without depressive symptoms in spite of the disability.  On the other hand, VA outpatient treatment records show that the Veteran experienced chronic pain from several different musculoskeletal disorders, with the most severe being lumbosacral pain for which he has been rated as 40 percent disabling with very limited range of motion.  The attending VA clinicians repeatedly diagnosed the depression as exacerbated by chronic pain and physical limitations.  The private psychiatrist in September and December 2011 also found that the depression was aggravated by chronic pain. 

Finally, the Board finds that the weight of competent and credible evidence shows that the onset of the symptoms of depression was concurrent with the Veteran's loss of job in April 2009 shortly before the RO's receipt of his request to reopen the claim for service connection for an acquired psychiatric disorder so that the baseline for establishing aggravation was no disability at that time. 

Resolving all doubt in favor of the Veteran, the Board finds there is a relatively equal balance of evidence for an against the claim and that service connection for major depression secondary to service-connected lumbar spine disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hip Disorder

The Veteran contended in a May 2009 claim and in a January 2010 notice of disagreement that he experiences bilateral hip disorders caused by his service-connected fibromyositis of the lumbosacral paravertebral muscles (lumbar spine disability).  

Service treatment records and a December 1973 VA examination are silent for any symptoms, injuries, diagnoses, or treatment for the bilateral hips.  VA outpatient treatment records prior to April 2009 are also silent for any hip symptoms.  A primary care clinician in March 2008 noted that the Veteran's low back pain became more severe after a fall at work in November 2007.  However, there was no mention of a hip injury. 

In April 2009, a primary care physician noted the Veteran's report of bilateral hip pain with no history of trauma.  The physician prescribed medication for this and other joint pain, issued a pair of Lofstrand crutches, and ordered X-rays.  In May 2009, a clinician noted the Veteran's report that his low back pain was radiating to the hips.  An X-ray evaluation referred to a left leg injury two weeks earlier but showed no fractures, dislocations, or bone erosions. 

The RO received the Veteran's claim for service connection for a bilateral hip disorder in May 2009. 

In June 2009, the Veteran underwent a bone density test that showed osteopenia in the hips.  Clinicians prescribed medication and calcium supplements. 

In June 2009, a VA physician noted a review of the claims file and the Veteran's report of bilateral hip pain, weakness, stiffness, swelling, instability, locking, and lack of endurance with flare-up pain lasting several hours exacerbated by prolonged standing, walking, or sitting.  On examination, the physician noted tenderness in the trochanteric area with no effusion. The Veteran was unable to perform a squatting maneuver due to pain.  Range of motion was slightly less than normal in flexion, internal and external rotation, and about half the normal range in abduction but normal in other directions.  The Veteran reported pain in the last 10 degrees of motion.  The physician referred to the results of imaging studies obtained in April 2009 and diagnosed bilateral degenerative joint disease of the hips.  The physician found that the disorder was not etiologically related to the service-connected lumbar myositis without explanation.  

In June 2009, the private independent medical examiner noted the Veteran's report of bilateral hip pain and the use of crutches for mobility but did not clinically examine the hips or provide a diagnosis or opinion on the etiology of any chronic disease.  The remainder of the file of VA outpatient treatment records through January 2012 list hip pain, medication for osteopenia, and continued use of crutches but no further clinical treatment, imaging studies, or opinions on the origin of the hip and bone disorders. 

The Board finds that service connection for bilateral hip disorders is not warranted on a direct, presumptive, or secondary basis.  Service and VA treatment records prior to April 2009 are silent for any hip symptoms or disorders, and the Veteran does not contend that they arose during service, within one year after service, or were caused by any events in service.  The Veteran first reported bilateral hip pain in April 2009, long after the onset of service-connected fibromyositis of the lumbar spine muscles, six months after a fall at work, and shortly after a traumatic injury to the left leg.  X-rays showed some degenerative disease of the hips but also a systemic bone disease.  

The Board considered the principles of Mittleider above, but placed probative weight on the opinion of the VA physician in June 2009 who separated the hip joint symptoms from the Veteran's service-connected back muscle disorder and found no etiological connection between the two.  The physician did not provide a detailed explanation.  Fibromyositis is an inflammation and fibrous degeneration of a muscle.  Dorland's Illustrated Medical Dictionary, 697 (30th Ed., 2003).  From the Board's lay perspective, the physician adequately distinguished between a chronic muscle disorder of the spine and the degenerative disease of the hips including consideration of the onset and circumstances of the two disorders and found no causative or aggravating relationship.  The Board also considered whether the Veteran's unstable gait and use of crutches for back pain caused or aggravated the hip disorders.  However, the unstable gait and need for crutches arose concurrently with the onset of hip pain and could not have been caused by the lumbar spine disability that existed for many years . Therefore, service connection on a secondary basis is not warranted. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg Radiculopathy

The Veteran contended in a January 2010 notice of disagreement that he had been diagnosed with radiculopathy of the right leg by his VA physician.  

The Board refers to the summary of evidence relevant to the service-connected lumbar fibromyositis and degenerative disc disease in the increased rating section above.  

VA primary care records in April 2004 contain a computed tomography scan of the lumbar spine that showed multilevel degenerative disease with mild narrowing of the left sided neural foramina at L5-S1. In January 2007 a VA primary care physician noted the Veteran's reports of general leg weakness and ordered a magnetic resonance image.  In March 2007, a clinician noted a positive clinical test for radiculopathy.  The magnetic resonance image was negative, but the clinician noted the inconsistence with the earlier scan and ordered additional imaging.  An X-ray in June 2007 showed mild spondylosis and mild periarticular sclerosis at the facet joints.  In October 2007, the Veteran reported radiating pain to the right leg.  In November 2007, a clinician noted the Veteran's report of a fall at work that aggravated his low back pain.  In June 2008, the primary care physician noted that a private neurological study of the lower extremities was normal. The magnetic resonance image obtained from a private facility showed multilevel spondylosis but no significant central canal or neural foraminal compromise.  In April 2009, the primary care physician noted a positive clinical test for lumbar pain radiating to the lower extremities and decreased range of motion.     

In a June 2009 lumbar spine examination, a VA physician noted the Veteran's report of lumbar pain radiating to the lower extremities.  The physician performed a neurological examination and noted no loss of sensation, motor muscle control, or reflexes.  The physician found no neurological symptoms due to nerve root involvement.  

In June 2009, the private independent medical examiner noted the Veteran's report of right leg radiculopathy and cited the results of a computed tomography scan that reportedly showed bulging or herniated discs at four vertebral levels with narrowing of the left side neural foramina.  The report of this study is not of record.  

VA primary care records from June 2009 through January 2012 continue to list low back pain as an on-going medical issue but there are no further reports by the Veteran or clinical notes regarding radiculopathy or neuropathy of the lower extremities.  In April 2011, a VA primary care physician noted that the Veteran denied leg weakness or paresthesia.  All records are silent for any other neurological complications such as bowel or bladder dysfunction. 

The Board finds that the Veteran does experience radiating pain to the right leg associated with degenerative disc disease.  His reports of radiating pain are competent and credible because they have been accepted by clinicians and are consistent with the clinical records and imaging studies of the lumbar spine. 

However separate service connection for radiculopathy is not warranted because the radiating pain is contemplated in the 40 percent rating for the service-connected fibromyositis with degenerative disease that could not be separated from the muscle tissue inflammation.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015) .  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As noted above, the General Formula applies whether or not there is radiating pain.  

The Board considered whether separate service connection is warranted for neurological complications of the lower extremities caused by the lumbar disc disease.  However, there is no competent lay or medical evidence of neurological deficits such as loss of sensation, motor muscle control, or reflexes.  Therefore, as there is no right leg disability separate from the radiculopathy already considered in the rating of the lumbar spine disability, the first element of service connection is not met, and service connection for right leg radiculopathy is not warranted. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Erectile Dysfunction

The Veteran contended in a January 2010 notice of disagreement that his VA physician told him that he has erectile dysfunction.   

Service treatment records, VA examinations, private medical opinions, and VA outpatient treatment records are all silent for symptoms, diagnoses, and treatment for erectile dysfunction with one exception.  In February 2010 behavioral health psychosocial assessment, a VA social worker noted that the Veteran inconsistently reported erectile dysfunction and pain with intercourse.  The social worker did not make a diagnosis, and subsequently primary care clinicians did not note further reports of dysfunction by the Veteran or perform any clinical investigation.  

The Board finds that service connection for erectile dysfunction is not warranted.  Although the Veteran is competent to report his observed symptoms, he did so in the context of a mental health screening, suggesting at that time that it may be a component of his now service-connected depression.  However, the Veteran never repeated the symptoms in any private or VA mental health examination.  The Veteran is competent to report that it was noted in the VA records but he is not competent to establish a diagnosis, as this is a complex medical or psychiatric matter.  He is not reporting a concurrent diagnosis by a competent medical professional because the social worker did not make and is not qualified to render a diagnosis of a physical disorder.  As there is no competent diagnosis of erectile dysfunction, the first element of service connection is not met. 

The preponderance of the evidence is against this claim.  The "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 




ORDER

A rating in excess of 40 percent for fibromyositis of the lumbosacral paravertebral muscles is denied.  

A rating in excess of 10 percent for scar of the left arm is denied. 

A compensable rating for residuals of fracture of the right middle finger is denied. 

As new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to this extent only, the claim is reopened.  

Service connection for an acquired psychiatric disorder secondary to service-connected lumbar spine disorder is granted. 

Service connection for degenerative joint disease of the bilateral hips is denied. 

Service connection for radiculopathy of the right leg is denied. 

Service connection for erectile dysfunction is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contended in May and September 2009 claims for a total rating based on individual unemployability that he is unable to work because of all his service-connected disabilities.  

In November 2009, the RO denied a TDIU because at that time the Veteran's service-connected disabilities did not meet the statutory criteria and because the evidence did not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities. 

As a result of this decision, the Board grants service connection for an acquired psychiatric disorder which changes the number and ratings for his service-connected disabilities and the nature and severity of occupational impairment to be considered in adjudication of a TDIU.  

Accordingly, the case is REMANDED for the following action:

In view of the results of this decision and all evidence of record, develop any additional evidence if necessary and readjudicate the Veteran's claim for a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


